Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of January 22, 2016 (the “Effective Date”), by and among
LOGMEIN, INC., a Delaware corporation (“LMI”), LOGMEIN IRELAND HOLDING COMPANY
LIMITED, an Irish incorporated limited liability company (“LMI Ireland” and,
together with LMI, the “Borrowers”), LOGMEIN IRELAND LIMITED, an Irish
incorporated limited liability company (“Guarantor”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, and the undersigned Lenders constituting Required
Lenders as of the date hereof.

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are each party
to that certain Credit Agreement, dated as of February 18, 2015 (as the same may
be amended, restated, supplemented or otherwise modified form time to time, the
“Credit Agreement”), and the Guarantor and the Administrative Agent are each
party to that certain Subsidiary Guarantee Agreement, dated as of February 18,
2015 (as the same may be amended, restated, supplemented or otherwise modified
form time to time, the “Guarantee”);

WHEREAS, the Borrowers have elected to increase the Aggregate Commitment under
(and as defined in) the Credit Agreement pursuant to Section 2.21 thereof by
$50,000,000 such that the Aggregate Commitment will equal $150,000,000 (such
increase, the “Accordion Increase”);

WHEREAS the Borrowers have requested that the Lenders agree, and Lenders
constituting Required Lenders under the Credit Agreement have agreed, on the
terms and subject to the conditions set forth herein, to re-set the expansion
option contained in Section 2.21 of the Credit Agreement to allow for an
additional optional increase of up to $50,000,000 of the Aggregate Commitment
(such that the Aggregate Commitment would not exceed $200,000,000 following the
Borrowers’ election of such an increase) (the “Accordion Re-Set”); and

WHEREAS the Borrowers have requested that the Lenders agree, and Lenders
constituting Required Lenders under the Credit Agreement have agreed, on the
terms and subject to the conditions set forth herein, to make certain amendments
to the Credit Agreement in connection with the Accordion Increase and the
Accordion Re-Set.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.        Definitions; Loan Document. Capitalized terms used in this First
Amendment without definition shall have the meaning assigned to such terms in
the Credit Agreement, as modified by this First Amendment. This First Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.

2.        New Definition in Section 1.01 of the Credit Agreement. The following
new defined term is hereby added to Section 1.01 of the Credit Agreement, in
appropriate alphabetical order:

““First Amendment” means that certain First Amendment to Credit Agreement dated
as of January 22, 2016, by and among the Borrowers, LogMeIn Ireland Limited, as
Guarantor, the Administrative Agent and Lenders constituting Required Lenders as
of the date thereof, amending the terms of this Agreement.”



--------------------------------------------------------------------------------

3.        Amendment to Section 2.21 of the Credit Agreement. The first sentence
of Section 2.21(a) of the Credit Agreement is hereby amended and restated to
read as follows:

“LMI may from time to time elect to increase the Aggregate Commitment in a
minimum amount of $10,000,000 (or the remaining amount available under this
Section 2.21) and an integral multiple of $5,000,000 in excess thereof so long
as, after giving effect thereto, the aggregate amount of all such Commitment
increases made after the effective date of the First Amendment does not exceed
$50,000,000 (such that the aggregate amount of all Commitments hereunder does
not exceed $200,000,000).”

4.        Amendment to Schedule 2.01A (Commitments) of the Credit Agreement.
Schedule 2.01A of the Credit Agreement is hereby deleted in its entirety and
replaced with the new Schedule 2.01A attached to this First Amendment as Exhibit
A.

5.        Consent to Augmenting Lender. The Borrowers, the Administrative Agent
and the Issuing Bank each consent to Morgan Stanley Bank, N.A. joining the
Credit Agreement as an Augmenting Lender.

6.        No Waiver. Nothing contained in this First Amendment shall be deemed
to (i) constitute a waiver of any Default or Event of Default that may
heretofore or hereafter occur or have occurred and be continuing or to otherwise
modify any provision of the Credit Agreement or any other Loan Document, or
(ii) give rise to any defenses or counterclaims to the Administrative Agent’s or
any of the Lenders’ right to compel payment of the Obligations when due or to
otherwise enforce their respective rights and remedies under the Credit
Agreement and the other Loan Documents.

7.        Conditions to Effectiveness. This First Amendment shall become
effective on the date upon which the Administrative Agent (or its counsel)
receives:

 

  a. a counterpart of this First Amendment, signed on behalf of each of the
Borrowers and each of the Lenders constituting Required Lenders, or written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this First Amendment) that each such
Person has signed a counterpart of this First Amendment;

 

  b. a certificate duly executed by a Financial Officer of LMI and dated as of
the Effective Date certifying that:

 

  i. the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement are satisfied both before and immediately after giving effect
to the Accordion Increase; and

 

  ii.

the Borrowers shall be in pro forma compliance with each financial covenant set
forth in Section 6.10 of the Credit Agreement, recomputed (A) as if the
Accordion Increase (and any drawings of the Accordion Increase and the
application of proceeds thereof to the repayment of any other Indebtedness) had
occurred on the first day of the most recent Reference Period preceding the date
thereof for which the Borrowers have delivered Financial Statements, (B) with
Indebtedness measured as of the date of and immediately after giving effect to
any funding in connection with the Accordion Increase (and any drawings of the
Accordion Increase



--------------------------------------------------------------------------------

  and the application of proceeds thereof to the repayment of any other
Indebtedness) and (C) with Adjusted EBITDA measured on a Pro Forma Basis for the
Reference Period then most recently ended for which LMI has delivered Financial
Statements;

 

  c. such documents and certificates (including resolutions) as the
Administrative Agent or its counsel may reasonably request relating to each of
the Borrowers’ corporate power and authority to effect the Accordion Increase,
the Accordion Re-Set and enter into this First Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;

 

  d. favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Latham & Watkins LLP and Maples and
Calder, counsel for the Loan Parties, consistent with those delivered in
connection with the closing of the Credit Agreement, as to the corporate power
and authority of each of the Borrowers (A) to borrow hereunder immediately after
giving effect to the Accordion Increase and (B) to authorize the Accordion
Increase and the Accordion Re-Set;

 

  e. payment of the upfront fees for the Lenders participating in the Accordion
Increase and any other required fees, in each case as agreed with the
Administrative Agent and

 

  f. (i) in the case of each Increasing Lender, if any, LMI and such Increasing
Lender shall execute an agreement substantially in the form of Exhibit E to the
Credit Agreement, and (ii) in the case of each Augmenting Lender, if any, LMI
and such Augmenting Lender shall execute an agreement substantially in the form
of Exhibit F to the Credit Agreement.

8.        Legal Fees. The Borrowers agree to promptly pay, upon receiving an
invoice therefor, the reasonable and documented fees, charges and disbursements
of Goulston & Storrs PC, counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) incurred in connection with
this First Amendment.

9.        Representations and Warranties. Each Borrower represents and warrants
to the Administrative Agent and the Lenders as follows:

(a)        The execution, delivery and performance of this First Amendment and
the transactions contemplated hereby (i) are within each Borrower’s and the
Guarantor’s organizational powers, (ii) have been duly authorized by all
necessary organizational and, if required, equityholder action, (iii) been duly
executed and delivered by each Borrower and the Guarantor, (iv) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (v) will not violate (A) any applicable law or regulation
in any material respect or order of any Governmental Authority in any material
respect or (B) the charter, by-laws or other organizational documents of any
Borrower or any of their respective Subsidiaries, (vi) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any of their respective Subsidiaries or its assets, give
rise to a right thereunder to require any payment to be made by any Borrower or
any of their respective Subsidiaries, to the extent that such violation, default
or right to require a payment could reasonably be expected to have Material
Adverse Effect and (vii) will not result in the creation or imposition of any
Lien on any asset of any Borrower or any of their respective Subsidiaries.



--------------------------------------------------------------------------------

(b)        This First Amendment constitutes a legal, valid and binding
obligation of each Borrower and the Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c)        The representations and warranties made by each Borrower in the Loan
Documents are true and correct in all material respects (or in all respects if
the applicable representation or warranty is already qualified by concepts of
materiality) on and as of the date hereof, as though made on the date hereof.

(d)        After giving effect to this First Amendment, no Default or Event of
Default has occurred and is continuing.

10.        Ratification, etc. Except as expressly amended by this First
Amendment, the Credit Agreement, the other Loan Documents and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect. This First Amendment
and the Credit Agreement shall hereafter be read and construed together as a
single document, and all references in the Credit Agreement, any other Loan
Document or any agreement or instrument related to the Credit Agreement shall
hereafter refer to the Credit Agreement as amended by this First Amendment.

11.        Reaffirmation of Guarantee. The Guarantor hereby reaffirms its
guarantee contained in the Guarantee of the full and punctual payment and
performance when due of all the Guaranteed Obligations (as defined in the
Guarantee), and acknowledges and agrees that such guarantee is and shall remain
in full force and effect after giving effect to this First Amendment.

12.        Successors and Assigns. This First Amendment shall inure to the
benefit of and be binding upon the Borrowers, the Guarantor, the Administrative
Agent and the Lenders from time to time party to the Credit Agreement, and each
of their respective successors and permitted assigns.

13.        Governing Law. This First Amendment shall be construed in accordance
with and governed by the law of the State of New York.

14.        Counterparts. This First Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this First Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as a sealed instrument as of the date first set
forth above.

 

LOGMEIN, INC.   By:  

      /s/ Edward K. Herdiech

   

Name: Edward K. Herdiech

Title: Treasurer and Chief Financial Officer

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

Signed and Delivered as a Deed by       Edward K. Herdiech           /s/ Edward
K. Herdiech                       Attorney

as duly appointed attorney for

and on behalf of LogMeIn Ireland Holding Company Limited

in the presence of:

/s/ Patrick J. Murphy

Witness Signature

Address: 39 Cold Spring Road Westford, MA 01886

Occupation: Attorney

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

Signed and Delivered as a Deed by       Edward K. Herdiech           /s/ Edward
K. Herdiech                       Attorney

as duly appointed attorney for

and on behalf of LogMeIn Ireland Limited

in the presence of:

/s/ Patrick J. Murphy

Witness Signature

Address: 39 Cold Spring Road Westford, MA 01886

Occupation: Attorney

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,   By:  

        /s/ David F. Gibbs

   

Name: David F. Gibbs

Title: Managing Director

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

T.D. BANK, N.A., as a Lender,   By:  

        /s/ William F. Granchelli

   

Name: William F. Granchelli

Title: Vice President

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A, as a Lender,   By:  

        /s/ Debra E. DelVecchio

   

Name: Debra E. DelVecchio

Title: SVP

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender,   By:  

        /s/ Russell Follansbee

   

Name: Russell Follansbee

Title: Vice President

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender,   By:  

        /s/ Erika Lee

   

Name: Erika Lee

Title: Authorized Signatory

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT (JPM-LMI 2016)]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 2.01A

Lenders and Commitments

 

Lender   Commitment   Initial Applicable Percentage

JPMorgan Chase Bank, N.A.

  $  40,000,000.00   26.6666666667%

Wells Fargo Bank, N.A.

  $  40,000,000.00   26.6666666667%

Silicon Valley Bank

  $  32,500,000.00   21.6666666667%

TD Bank, N.A.

  $  27,500,000.00   18.3333333333%

Morgan Stanley Bank, N.A.

  $  10,000,000.00     6.6666666667% Total   $150,000,000.00   100%